DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claim 1 and 12, no art on record, alone or in combination could be found to teach: (claim 1) the deployment actuator being a knob

The closest art found was Randall (6,514,261) in view of Deem (20140135909).

As to claim 1, Randal discloses: A method of delivering a collapsible prosthetic in a patient, the method comprising: providing a delivery device having a catheter assembly and an operating handle (figure 8), the catheter assembly (10/14) including a compartment (gap between 10 and 14) adapted to receive the collapsible prosthetic in an assembled condition (see figure 1), the operating handle including a housing 
Randal fails to directly disclose delivering a prosthetic heart valve or inserting the catheter assembly into the patient so that the valve is positioned at a target location within the patient. Randall does teach inserting a stent (20) wherein inserting the catheter assembly into the patient so that the stent is positioned at a target location within the patient (col 6 lines 15-15).
In the same field of endeavor, namely medical stent deployment devices, Deem teaches that it’s well-known to use stent delivery devices to also delivery heart valves (paragraph 0233) and Deem further teaches inserting the catheter assembly into the patient so that the valve is positioned at a target location within the patient (figures 12-14).
However, the combination would have been improper because the combined device still failed to disclose: the deployment actuator being a knob

As to claim 12, Randal discloses: A method of delivering a collapsible prosthetic heart valve in a patient, the method comprising: providing a delivery device having a catheter assembly and an operating handle (figure 8), the catheter (10/14) assembly including a compartment (gap between 10 and 14) adapted to receive the valve in an assembled condition (see figure 1), the operating handle including a housing (structure around 64) defining a movement space therein (area inside where 12 resides), a piston cylinder (64) disposed within the movement space (see figure 8), a piston (66) slidable in first and second longitudinal directions within the piston cylinder (is able to slide in both directions), the piston and the piston cylinder together defining at least one pressure chamber (70), a deployment actuator coupled to the housing and rotatable relative to the housing, and a pneumatic switch (80) in fluid communication with the pressure chamber; covering the compartment and the valve with a distal sheath of the catheter assembly (see figures 1-8); actuating the pneumatic switch (See figures 1-8), thereby providing a pressurized fluid to the pressure chamber and applying a force to the piston in the first longitudinal direction; and opening or closing the compartment by rotating the deployment actuator to move the piston of the operating handle in the first longitudinal direction (when actuator is moved thus causing movement in the device).

In the same field of endeavor, namely medical stent deployment devices, Deem teaches that it’s well-known to use stent delivery devices to also delivery heart valves (paragraph 0233) and Deem further teaches inserting the catheter assembly into the patient so that the valve is positioned at a target location within the patient (figures 12-14).
However, the combination would have been improper because the combined device still failed to disclose: the piston being a threaded rod in threaded engagement with the deployment actuator and the deployment actuator being longitudinally constrained relative to the housing. The combined device does to have a threaded rod piston. Modifying the device to have this structure would destroy the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771